         CASE 0:18-cv-00693-SRN-ECW Document 69 Filed 01/02/20 Page 1 of 4
Lathrop
GPM z;
GPM~)~
                                                                    Lathrop GPM LLP
                                                                    lathropgpm.com



80 South Eighth Street                                              Dean C. Eyler
500 IDS
    IDS Center                                                      Attorney
Minneapolis, MN 55402                                               dean.eyler@lathropgpm.com
Main: 612.632.3000                                                  612.632.3016




January 2, 2020

The Honorable Elizabeth Cowan Wright
Magistrate Judge, District of Minnesota
United States District Court                                       ELECTRONIC FILING
342 Federal Building
316 N. Robert Street
              55101
St. Paul, MN 55101

          Re:
          Re:        American Dairy Queen Corp. v. W.B. Mason Co., Inc.
                              18-cv-693 (SRN/ECW)
                     Case No: 18-cv-693

Dear Judge Wright:

      Plaintiff American Dairy Queen Corporation ("Dairy Queen") submits this letter
pursuant to the Court's Informal Dispute Resolution procedures set forth in the Pretrial
Scheduling Order (the "PSO"). See ECF 55.

       W .B. Mason seeks to increase the number of fact depositions that each party can
       W.B.
take from ten to eighteen in order to take the depositions of eight third parties who
allegedly use the mark BLIZZARD. W.B. Mason's request should be denied because it
has not yet taken a single deposition in this case, nor has it made the requisite
particularized showing that these depositions are necessary. Moreover, W.B. Mason has
not shown that the information it seeks to obtain from these non-parties cannot be
accomplished through less-costly and less-intrusive means, such as document requests.
For these reasons, the Court should deny W .B. Mason's request to modify the PSO to add
                                         W.B.
depositions.

       During the Rule 26(f) conference on June 7, 2019, the parties had a detailed
discussion about the number of depositions permitted in this case. Dairy Queen originally
proposed five fact depositions per side. W.B. Mason rejected that proposal and demanded
ten fact depositions per side. W.B. Mason also reserved the right to seek leave to take
additional, brief depositions relating to the issue of actual confusion. The parties
submitted their Proposed Scheduling Order with the following term:
                                                               term:

                        10 depositions, excluding expert witness depositions, shall be
          No more than 10
          taken by either side. Notwithstanding the foregoing, Defendant reserves
          the right to seek leave to take additional brief depositions if Plaintiff
     CASE 0:18-cv-00693-SRN-ECW Document 69 Filed 01/02/20 Page 2 of 4

Page 2
January 2, 2020


       identifies third-party(ies) in support of an argument of actual
       confusion in the marketplace.

                                                     16 conference, this Court struck the
See ECF 53, at 5 (emphasis in original). At the Rule 16
notwithstanding clause and instructed that if the parties want to take more than ten
depositions, they can seek leave of court to do so.

       W.B. Mason has not yet taken any depositions in this case. Nevertheless, W.B.
Mason recently requested that Dairy Queen agree to expand the number of fact
depositions from ten to eighteen. W.B. Mason then served two notices of third party
subpoenas on December 13th,13th, five additional notices of subpoenas on December 19th,
                                                                                  19th,
and one other third-party subpoena on December 20th.

       W.B. Mason's request to increase the number of depositions in this case is
premature. Because W.B. Mason has not yet taken any depositions, it is mere speculation
that W.B. Mason will not be able to accomplish its discovery within the ten-deposition
                     W .B. Mason might not be able to accomplish discovery within the
limit. The idea that W.B.
limit set by this Court does not meet the Court's requirement that W.B. Mason make a
particularized showing that these additional eight depositions are necessary. See Archer
                                                                              1999) ("[A]
                                             187 F.R.D. 578, 586 (D. Minn. 1999)
Daniels Midland v. Aon Risk Services, Inc., 187
                                                . . than are contemplated by the Federal
party seeking leave to take more depositions ....
Rules or. by the Court's Scheduling Order, must make a particularized showing by the
discovery is necessary.").

       It is for this reason that this District requires parties to exhaust their allotted
depositions before adding more. For instance, in Archer Daniels Midland, the Court
concluded that because the moving party had not yet taken any depositions in the case, it
had "no cause . . . to presume those limits [were] critically insufficient, or if they [were],
how many more . . . depositions should suffice." Id. at 587. Although the moving party
               4 7 proposed deponents and broadly stated the supposed relevance of their
had identified 47
testimony, it made "no showing that each of the deponents [was] essential to its
discovery, and [was] not merely a replication of discovery that could best be
accomplished with the number of deponents ....     . . previously allocated." Id. In denying the
movant's request, the Court held that "[a]t a minimum, [the moving party] should
appropriately exhaust its current quota of depositions, in order to make an informed
request for an opportunity to depose more witnesses, before seeking leave to depose a
legion of others." Id. See also Medtronic Inc. v. Guidant Corp., 2003 WL 23867342, at
*2 (D. Minn. 2003) (denying the defendant's request for an additional seventy-five hours
of deposition testimony in a complex patent infringement dispute because the defendant
"ha[d] not yet exhausted all of its ....
                                      . . depositions.").
     CASE 0:18-cv-00693-SRN-ECW Document 69 Filed 01/02/20 Page 3 of 4

Page 3
January 2, 2020


        Like the movants in Archer Daniels Midland and Medtronic, W.B. Mason has not
exhausted its ten depositions. Therefore, it is premature for W.B. Mason to request that
this Court amend the scheduling order to add depositions when it cannot show that these
depositions are essential to discovery and not replications of discovery that could be
accomplished within the PSO's ten-deposition limit. W.B. Mason has not made a
particularized showing for why these depositions are necessary and cannot do so because
it has not exhausted its current quota of depositions.

       In addition, the eight depositions of non-parties that W.B. Mason seeks to add are
not proportional to the needs of this case. In addition to being potentially duplicative of
other depositions, these depositions serve only to unnecessarily increase the costs of
            W .B. Mason also served document requests with its subpoenas to third parties,
discovery. W.B.
which constitute less-costly and less-intrusive means of discovery. W.B. has made no
showing why it needs to substantially increase the cost of litigation by also requiring
Dairy Queen to pay fees and costs associated with flying its attorneys to eight third-party
depositions in Nebraska, California, Georgia, Wisconsin, New Hampshire, and Oregon.
Moreover, while W.B. Mason told this Court that it needs only half-day depositions for
each third party, W.B. Mason's deposition notices are not limited in time, and indeed,
where two third parties are located in the same city, W.B. Mason has noticed their
depositions for two separate days. Even half-day depositions, however, require
substantial time for preparation. The time, effort, and expense associated with these eight
third-party depositions, in addition to W.B. Mason's 30(b)(6) deposition and the eight
depositions of Dairy Queen employees that W.B. Mason has indicated it will take, is not
proportional to the needs of this case.

        W.B. Mason has not made a particularized showing for why eight additional
depositions are necessary, particularly where most, if not all, of W.B. Mason's third-party
discovery can be accomplished with subpoenas for documents. Without a proper
evaluation of the proportionality of the many depositions W.B. Mason has noticed or
stated its intention to take, Dairy Queen is concerned that W.B. Mason will substantially
increase the costs of discovery in this case. For these reasons, Dairy Queen respectfully
requests that this Court deny W.B. Mason's request to add eight additional fact
depositions at this time.
       CASE 0:18-cv-00693-SRN-ECW Document 69 Filed 01/02/20 Page 4 of 4

Page 4
January 2, 2020


                                    Respectfully submitted,

                                    LATHROP GPM LLP


                                    By
                                            an C. Eyler
                                         Attorney

cc:      Sheldon Klein, Esq.
         Molly R. Littman, Esq.
         Thomas Johnson, Esq.
         Jason Kravitz, Esq.
         Troy Lieberman, Esq.




GP:4843-0442-8976 v4
